Appellant was convicted of the offense of violating the prohibition laws by distilling prohibited liquors, or having in his possession a still, etc., to be used for that purpose.
A statement of the evidence would not be helpful. Suffice it to say we have carefully examined same and are of the opinion that it was ample to support the verdict returned.
There was no error in refusing to give the general affirmative charge as to count 2 of the indictment because of any alleged defect therein. Coker v. State, 207 Ala. 656,93 So. 383.
The few exceptions reserved on the taking of testimony have each been examined, and in each instance we find the ruling upon which same is based to have been without prejudicial error.
The written charges refused to defendant have each been scrutinized, and we find each of them to be either elliptical, confused, misleading, unintelligible, incorrect, abstract, or fully covered by the painstaking oral charge of the court, in connection with the charges given at appellant's request.
Finding nowhere any prejudicial error, the judgment is affirmed.
Affirmed. *Page 280